                  Case 3:17-cv-01104-VLB Document 70-12 Filed 04/01/19 Page 1 of 10




                    Byrne, Associate Professor
              Susan Byrne,
              Susan
                          of Spanish &
              Department of            Portuguese
                                     & Portuguese
                        Professor Leave
              Associate Professor Leave Proposal
                                        Proposal for
                                                 for 2015-2016
              3 November 2014


                                                     From 1...aw totoLiterature
                                                     From 1...aw      Literature in
                                                                                  in Spain

                      The three
                          three keywords
                                keywords of
                                         of my title
                                               titleshould
                                                     should he
                                                            he read
                                                               read in conformance with
                                                                                   with contemporary
                                                                                        contemporary standard
                                                                                                     standard

              dictionary definitions,
                         definitions, that
                                       that is,
                                            is, law
                                                law as
                                                    as "a rule of conduct imposed
                                                               of conduct  imposedby
                                                                                   byauthority";
                                                                                      authority"; literature
                                                                                                   literature as
                                                                                                              as"Familiarity
                                                                                                                 "Familiarity

              with letters or books: knowledge          from reading
                                     knowledge acquired from reading or
                                                                     or studying
                                                                        studying books.
                                                                                 books. esp. the principal classical
                                                                                                 principal classical

              texts associated
                    associatedwith
                               withhumane
                                   humanelearning"
                                          learning"(The
                                                    (TheOxford
                                                        Oxford English Dictionary): and Spain
                                                                       Dictionary): and Spain as
                                                                                              as the
                                                                                                 the country
                                                                                                     country it
                                                                                                             it is

              today. according
                     according to
                                to the
                                    theUnited
                                       United Nations
                                              Nations recognition
                                                       recognition of
                                                                   of itit as
                                                                           asaadistinct
                                                                                distinctpolitical
                                                                                        political entity comprising certain

              geographical space.
                           space.The
                                  Thestark
                                      starkdifference
                                           difference in
                                                       in readings
                                                          readings of
                                                                   of the
                                                                      the first two
                                                                                two terms
                                                                                    terms today
                                                                                          today versus
                                                                                                versus their
                                                                                                       their meaning
                                                                                                             meaning and

                              Medievaland
              practice during Medieval and Renaissance
                                           Renaissance Spain is
                                                              is the conceptual focus
                                                                 the conceptual  focus of
                                                                                       of this
                                                                                          this proposal: how
                                                                                                         how words and

              theories particular to the discourse of
              theories particular                     law are
                                                   of law are used in creative texts now categorized as
                                                                                                     as 'literature.'
                                                                                                         'literature.'

                      Over the past
                               past thirty-five  years, there
                                    thirty-five years,   there has
                                                               has been
                                                                   been much
                                                                        much scholarly
                                                                             scholarly interest in
                                                                                                in the relationship between

              the disciplines of law and
                              of law and literature,
                                         literature, and
                                                     and the
                                                         the critical
                                                             criticalmass
                                                                      mass of
                                                                           of those
                                                                              those studies
                                                                                    studies now
                                                                                            now constitutes
                                                                                                constitutes its
                                                                                                             its own

              recognized
              recognized subfield.' Research into
                         subfield.' Research  into that
                                                   that disciplinary
                                                        disciplinary mix in
                                                                         in English
                                                                            English literature
                                                                                     literature has
                                                                                                has for
                                                                                                    for the
                                                                                                         the most part

              concentrated on
              concentrated on the
                               theeighteenth
                                  eighteenthcentury•  forward,totostudy
                                             century•forward,      studythe
                                                                         thecoincidence
                                                                             coincidenceinintwo
                                                                                             twowritten
                                                                                                written intellectual
                                                                                                         intellectual

              products that
                       that evidence
                            evidencesimilarities
                                     similarities such
                                                  such as
                                                       asambiguities
                                                          ambiguitiesof
                                                                      ofinterpretation
                                                                         interpretation(Hanafin
                                                                                        (Hanafin et
                                                                                                 et al.
                                                                                                    al.I-2).`
                                                                                                        I-2).` With a

              similarly modern focus,
              similarly modern  focus, legal
                                        legalscholars
                                             scholars have detailed the "stories, explanations,
                                                                                  explanations, performances,
                                                                                                performances,linguistic
                                                                                                              linguistic

              exchanges"
              exchanges"(Brooks
                         (Brooks and
                                 andGewirtz
                                     Gewirtz 2,
                                             2, 14-22) of
                                                       of their own field's
                                                                    field's discourse
                                                                            discourse in relation to
                                                                                                  to the
                                                                                                     the inherent

              rhetorical            oflanguage.'
              rhetorical properties of language.' In Spanish letters, by the late nineteenth
                                                  In Spanish                      nineteenth century,
                                                                                             century, jurists
                                                                                                       jurists in
                                                                                                               in Spain had

              begun to
                    to comment
                       comment on  legal details found in
                               on legal                   canonical Medieval
                                                       in canonical Medieval and
                                                                             and Renaissance
                                                                                 Renaissance literary
                                                                                              literary texts. This trend



                For the
                     the status
                         status of
                                of the Law and  andLiterature  subfield  in 1996,
                                                               subfield in
                                                      Literature             1996, see
                                                                                   see Mercedes Carreras    Jimenez, "Derecho
                                                                                                  Carreras Jimenez,  "Derecho y
              literatura," Revista
                           Revista  de./iindamentacion
                                        de
                                        ./iindamentacion    de lasde
                                                                   Instituciones
                                                                      las Instituciones          Derechos Humanos
                                                                                  Juridicas y deJuridicas              34 (1996)
                                                                                                                          (1996) Humanos
                                                                                                               y de Derechos
              33-62. An updated
                           updated look
                                     look atat the
                                               the field can be
                                                             be found
                                                                found in         Schur, "Flourishing
                                                                        in Anna Schur,                or Perishing? Law and
                                                                                         "Flourishing or
              Literature Airbrushed," Law and     andLiterature
                                                        Literature              105-16.
                                                                  26.1 (2014) 105-16.
              2 Patrick Hanafin,
                         Hanafin, et
                                   et al.,              andLiterature,
                                       al., eds., Law and     Literature,special issue
                                                                                 issue of  Journal ofLaw
                                                                                        of Journal   of Lawand Society 31.1
                                                                                                               and Society
              (Oxford:
              (Oxford:   Blackwell
                         Blackwell    Press,
                                    Press,    2004).
              3 Peter Brooks
                       Brooks and   Paul Gewirtz,
                               and Paul                     Law'sStories:
                                            Gewirtz, eds., Law's     Stories:Narrative and Rhetoric
                                                                                    Narrative            the Law (New
                                                                                                 andinRhetoric     in Haven:
                                                                                                                        the Law
              Yale University    Press. 1996).
                    University Press.




Confidential - Attorneys' Eyes Only
Confidential                                                                                                                           BYRNE008978
                      Case 3:17-cv-01104-VLB Document 70-12 Filed 04/01/19 Page 2 of 10




                   progressed
                   progressed throughout
                               throughout the   twentieth century, with
                                           the twentieth           with titles
                                                                         titlessuch
                                                                                such as
                                                                                     as Derecho
                                                                                        Derecho y literatura by Juan Ossorio
                                                                                                   y literatura

                   Morales in
                           in 1949
                              1949 and,
                                   and, during
                                        duringthe
                                               the last
                                                    last three
                                                          three decades
                                                                decades of
                                                                        of that century, a number of         published studies
                                                                                                  of authors published

                   of                references in
                   of specific legal references  in creative
                                                    creative literary                    full-lengthstudy
                                                              literary works. The first full-length  studyof
                                                                                                           ofone
                                                                                                              oneSpanish
                                                                                                                 Spanish author's
                                                                                                                         author's

                         for its
                   work for   its incorporation
                                   incorporationof
                                                 ofmatters
                                                   mattersrelated
                                                           related to
                                                                    to the
                                                                        the combined
                                                                            combined disciplines
                                                                                     disciplines was
                                                                                                 was Roberto Gonzalez

                   Echevarria's 2005 Love
                                     Loveand the the
                                           and   Law inLaw
                                                        Cervantes.
                                                            in Cervantes.

                            In    own second
                            In my own second book,
                                             book, titled
                                                   titled Law
                                                          Law and
                                                               andHistory in Cervantes'
                                                                    History             Don Quixote and published
                                                                                in Cervantes'           published in
                                                                                                                   in

                           argued that
                   2012, I argued that Cervantes
                                       Cervantesnot
                                                 notonly
                                                    only incorporated
                                                          incorporated legal
                                                                        legal topics, but
                                                                                      but that he
                                                                                               he turned   the polemical
                                                                                                   turned the  polemical history
                                                                                                                         history

                   of            with contemporary
                      law, along with
                   of law,            contemporary historiographical
                                                   historiographical and juridical disputes, into creative literature by
                                                                         juridical disputes,

                   appropriating the
                                 the discourses
                                     discoursesof
                                                ofthe
                                                   thetwo
                                                       twodisciplines  intoaafictional
                                                           disciplinesinto    fictionalrealm.
                                                                                        realm.While
                                                                                              While the
                                                                                                     the law-literature
                                                                                                          law-literature field
                                                                                                                         field is

                  not new, my approach
                              approach to
                                        to itit is: "This                        first to
                                                    "This remarkable work is the first to systematically
                                                                                          systematically consider
                                                                                                         consider the

                  relationship between law. literature and
                                       law. literature and history in
                                                                   in Cervantes'
                                                                      Cervantes' novel, and to provide the documentation

                   backing this endeavour"
                                endeavour" (Laurent
                                           (Laurent de
                                                    de Sutter
                                                       Sutter(JD),
                                                              (JD), University of Brussels, Law
                                                                    University of           Law and
                                                                                                 andLiterature, May 2014).4
                                                                                                       Literature,

                   The crucial piece
                               piece is
                                      is "provide
                                         "provide the documentation," as
                                                                      as that
                                                                          thatis
                                                                               ishow
                                                                                 how my
                                                                                     my method
                                                                                        method differs
                                                                                               differs from those of
                                                                                                                  of earlier

                   scholars. For
                   scholars. For early
                                 earlymodern
                                       modernSpain,
                                             Spain,ititisisparticularly
                                                           particularly important
                                                                         important to combine
                                                                                      combine close
                                                                                              closephilological
                                                                                                    philological study of
                                                                                                                       of the




                    Otherreviews
                  4 Other  reviewsare are also
                                           also positive:
                                                  positive:"This
                                                             "Thisisisaadense
                                                                           dense and
                                                                                   and well-researched
                                                                                         well-researched book, one that is constantly
                  moving       from insight
                  moving us from      insight toto curious
                                                    curious anecdote
                                                             anecdote to startling archival revelation...
                                                                                                      revelation... ItIt holds
                                                                                                                          holds learned
                                                                                                                                 learned and
                  thoughtful   intimations of
                  thoughtful intimations      ofhow
                                                  howhistory
                                                         historyandandthe
                                                                        thelaw
                                                                             lawserved
                                                                                  served to  to give
                                                                                                 give rise
                                                                                                       rise to
                                                                                                             to Cervantes's
                                                                                                                Cervantes's novel"
                                                                                                                                novel" (Frederick de
                  Armas.
                  Armas. University
                           University of  of Chicago, Revista
                                                          Revista   de Estudios     Ilispdnicos,
                                                                          de Estudios                 June
                                                                                                      June 2013);
                                                                                                              2013); "This
                                                                                                   Ilispdnicos,        "This is aa substantive
                                                                                                                                    substantiveworkwork of
                                                                                                                                                         of
                  investigation, analysis,
                                   analysis, andandmetacriticism"
                                                      metacriticism" (Edward
                                                                         (Edward Friedman,
                                                                                     Friedman,Vanderbilt
                                                                                                      Vanderbilt University,
                                                                                                                    University, Choice,
                                                                                                                                   Choice,    April
                  2013); "The central thesis
                                           thesis ofof this book, that Cervantes's
                                                                          Cervantes'sfictionfiction serves
                                                                                                     servesas  asaa'fulcrum
                                                                                                                     'fulcrumforfor the
                                                                                                                                     thefields...
                                                                                                                                         fields...of
                                                                                                                                                   of
                  history and jurisprudence,
                                jurisprudence, highlighting         their inconsistencies
                                                     highlighting their    inconsistencies and    and anticipating
                                                                                                        anticipating thethe resolution
                                                                                                                             resolution ofof their
                  paradoxes'isisconvincing
                  paradoxes'       convincing and,and,more
                                                         moreimportant,
                                                                important, interesting"
                                                                               interesting" (Barbara
                                                                                                (BarbaraSimerka,
                                                                                                             Simerka,CUNY,CUNY, Renaissance
                                                                                                                                   Renaissance
                  Quarterly, Winter
                  Quarterly,             2013); "Susan
                               Winter 2013);       "Susan Byrne's
                                                            Byrne's scholarship
                                                                       scholarship is  is dispassionate
                                                                                          dispassionate and   and informative...
                                                                                                                   informative... she she strikes an
                  enviable balance between
                                        between sophisticated
                                                    sophisticated analysis
                                                                      analysis and
                                                                                 and warm
                                                                                      warm exposition,
                                                                                                exposition, allowing        students, teachers,
                                                                                                               allowing students,      teachers, and
                  academics
                  academicsalikealike to
                                       to catch
                                          catch the
                                                  theways
                                                       waysin inwhich
                                                                  which sixteenth-century
                                                                          sixteenth-centuryjuridical
                                                                                                   juridical and historiographical         debates slid
                                                                                                                    historiographical debates       slid
                  into the ironic postures
                                    postures andand structural
                                                      structural disruptions
                                                                   disruptions of of the
                                                                                     the first
                                                                                           first modern novel.
                                                                                                             novel. Having
                                                                                                                     Having studied Don  Don Quixote
                                                                                                                                                Quixote
                  for twenty-five
                      twenty-five years,
                                     years, I cannot
                                               cannot recall
                                                          recall aamore
                                                                    moreefficient
                                                                            efficient delivery
                                                                                        delivery of of its
                                                                                                        its meaning"
                                                                                                            meaning" (Eric(Eric Graf, Universidad
                  Francisco
                  Francisco Marroquin,
                              Marroquin, Modern
                                             ModernPhilology,
                                                            Philology, August 2014); "La    "La labor
                                                                                                  labor de    Byrne yy sus
                                                                                                           de Byrne      sus conclusiones
                                                                                                                              conclusiones
                  constituycn una aportacion esencial para      para elel entendimiento
                                                                          entendimiento de     deIaIaconception
                                                                                                       conception del Quijote
                                                                                                                           Quixote como una obra
                  plenamente
                  plenamente moderns.
                                 moderns. Sc Sc trata,
                                                  trata, en  definitiva, de otro estudio de lectura
                                                          endefinitiva,                              lectura obligada para todo cervantista y
                  para
                  para todo
                        todo estudioso
                              estudiosode   delalahistoria   deIaIanovela
                                                    historiade       novelaespanola"
                                                                               espanola"(J.A.G.
                                                                                              (J.A.G.Ardila,
                                                                                                         Ardila,University
                                                                                                                  University of of Edinburgh,
                                                                                                                                   Edinburgh, Bulletin
                                                                                                                                                 Bulletin
                  ofSpanish
                  of   Spanish Studies   90.7, 2013); Byrne's "erudite
                                      Studies                        "erudite analysis
                                                                                analysis of ofthe           provides aa fresh perspective of
                                                                                                 the text provides                             of the
                  Quixote, one that
                  Quixote,        that all
                                        all Cervantes
                                            Cervantes scholars
                                                           scholars should      considerreading"
                                                                      should consider        reading"(Shannon
                                                                                                          (ShannonPolchow,
                                                                                                                       Polchow,University
                                                                                                                                   University ofof south
                  Carolina, Hispania
                             Hispania     97.3 (2014).




Confidential - Attorneys'
Confidential              Eyes Only Eyes Only
                   - Attorneys'                                                                                                                               BYRNE008979
                                                                                                                                                              BYRNE008979
                      Case 3:17-cv-01104-VLB Document 70-12 Filed 04/01/19 Page 3 of 10




                   creative literary texts with an identical approach to the legal codes, so as to appreciate how what we call

                   literature developed out of law, historical developments in jurisprudence, and legal practice.
                              developed out

                           In From
                           In From I.aw to Literature in Spain, I will go back
                                                                          back chronologically and investigate earlier

                   instances of the
                                the clear
                                    clear mixture of law and creative literature, with
                                                                                  with the goal
                                                                                           goal of tracing the development of

                   the latter through
                              through its dependence on and subsequent independence from the prior. In my first published

                  scholarly article, in 2002,5 II demonstrated the relevance of a specific legal detail regarding the age of

                   reason in the early thirteenth-century Spanish epic poem Cantar
                                                                            Cantar    info info
                                                                                   de de   Cid. Through    of a pointed
                                                                                                  Cid. use of

                                       the age of a child, the poem's author informed his audience while protecting the
                   reference regarding the

                  young girl from
                             from the harsh
                                      harsh legal remedies threatened by the king in the very same documents she

                  explained to the hero and, so, to the public. We know that Medieval and Renaissance Spanish jurists were

                  also, frequently, the authors of texts we today consider canonical creative works. When their legal studies

                  metamorphosed into comercially-viable (Celestina)
                                                        (Celestina) or socially-disruptive (Lazarillo)
                                                                                           (Lazarillo) creative product, as

                  they did at the turn of the fifteenth to sixteenth centuries, they laid the groundwork for what would

                  become, over time, stories classified as works of literature instead of law. It is noteworthy that the 1523

                  Constitutions of the Colegio mayor de Santiago el Zebedco of the University of Salamanca urge students

                   in
                   in all
                      all disciplines
                          disciplines to
                                      to study
                                         study the
                                               the humanities: ''si velint, humanis litteris se immisceant, sic tamen quod ab cis

                  non absorbeantur," and an especially strong case is made for students of Law to do so: "audiant aliquas
                                     and an

                                         (Beltran de Heredia 1945, 153).6 The interdisciplinarity so prized today was the
                  lectiones humanitatis" (Beltran

                  norm
                  norm in
                       in the "law-literature" field of sixteenth-century Spain.
                          the "law-literature"

                              approach and method of study is always close reading of the texts. In this book I will
                           My approach

                                   into historical legal sources with study of literary texts. that
                          research into
                  combine research                                                             that is, the same model that was

                  fruitful in
                  fruitful in my
                              my 2012 book but
                                 2012 book but applied            source texts. A
                                               applied to earlier source        A third
                                                                                  third component
                                                                                        component will
                                                                                                  will he     addition of
                                                                                                       he the addition

                  preceptive juridical
                  preceptive juridical and
                                       and poetic treatises. II combine canonical
                                                                        canonical and non-canonical texts because, in order to



                  5 Susan Byrne, "zPor que una nifia
                                                  nifia de
                                                        de nue  aiios'?: la edad de razon y la razon del poeta del CMC."
                                                           nue aiios'?:                                            CMC." La
                                                                                                                          La
                            31.1 (Fall 2002): 5-17.
                  eoronica 31.1
                  eoronica
                    Beltran de
                  ° Beltran de Heredia  cites the University of Salamanca Constitutions, respectively as presented here:
                               Heredia cites
                             chapter] and Section 4, chapter 17.
                  Section 1, chapter]
                  Section




Confidential - Attorneys'
Confidential              Eyes Only Eyes Only
                   - Attorneys'                                                                                                     BYRNE008980
                                                                                                                                    BYRNE008980
                 Case 3:17-cv-01104-VLB Document 70-12 Filed 04/01/19 Page 4 of 10




                    appreciate the former, it is
              truly appreciate                is necessary
                                                 necessary to understand theenvironment
                                                              understandthe  environmentin
                                                                                         in which
                                                                                            which they
                                                                                                  they were
                                                                                                       were written. As
                                                                                                                     As aa

              specialist
              specialist in
                         in the
                            the Spanish
                                SpanishGolden
                                        Golden Age,
                                               Age, my
                                                    my goal
                                                       goal is to
                                                               to elucidate
                                                                  elucidate all
                                                                            all tcxts from that time
                                                                                                time frame,
                                                                                                      frame, rather than

              celebrate only
              celebrate only those
                             those already recognized as
                                   already recognized as important.  in so doing, the canonical texts gain depth and
                                                          important. in

              richness, and
                        and the
                            the period
                                period as    whole is better understood.
                                       as aa whole

                      The list of
                               ofliterary  workstotobe
                                  literaryworks      bestudied
                                                        studiedin
                                                                inconnection
                                                                   connectionwith
                                                                             withdocumented
                                                                                  documentedlegal
                                                                                             legalsources
                                                                                                   sources comprises
                                                                                                           comprises

              four general stages:
                           stages: 1) Cantar
                                      Cantar dede
                                                miomio
                                                    Cid and
                                                        CidLibro    buen
                                                            Librodede    amoramor
                                                                       buen   (13th -14th centuries); 2) Celestina
                                                                                      4' centuries);
                                                                                    (13                  Celestina and

              Grisel y Mirabella
              Grisel             (turn of
                        y Mirabella    of 15111
                                          15th to 166
                                                  16th centuries); 3) Dicilogo
                                                                      Dicilogo de las
                                                                                  de cocas acaecidas
                                                                                      las cocas      en Roma and
                                                                                                  acaecidas   en Roma

              Coloquios de Palatino
              Coloquios             y Pinciano
                           de Palatino         (first half of
                                               (first half
                                           y Pinciano      of 16'h
                                                              16th century); and 4) Tratado
                                                                                    Tratado sobre la ley
                                                                                              sobre    laand Philosophia
                                                                                                           ley
                                                                                                             Philosophia

              antigua poetica
              antigua         (last third of
                        poetica              16th century•).
                                          of 16th century•). Legal discourseisisrealized
                                                             Legal discourse     realizedin
                                                                                          intwo
                                                                                             two specific
                                                                                                 specific manners:
                                                                                                          manners: written
                                                                                                                   written

              codes and
              codes and debate
                        debateon
                               ontheir  application to certain circumstances. Both realizations
                                  their application                                realizations of
                                                                                                ofthose
                                                                                                   thosespeech
                                                                                                        speech acts

              figure in the first three
                                  three groups of        with legal matters referenced
                                               of texts, with               referencedin
                                                                                       in poetic
                                                                                          poetic form
                                                                                                  form in the first, in
                                                                                                                     in prose

                             debate in
              with dialogue/ debate
              with                  in the second,
                                           second,and
                                                   andin
                                                       indialogue
                                                         dialoguealone
                                                                  alonein
                                                                        inthe
                                                                           thethird.'  Of the pair
                                                                               third.' Of     pair of
                                                                                                   of texts in group three,
                                                                                                                     three,

              the first is specifically syllogisticininnature
                           specifically syllogistic     naturewhile
                                                               whilethe
                                                                     thesecond  includes argumentation and debate
                                                                         second includes                   debatewith
                                                                                                                  with witty
                                                                                                                       witty

              colloquoy;       demonstrates coetaneous
                          this demonstrates
              colloquoy; this               coetaneousperception
                                                       perceptionof
                                                                 of the
                                                                     thedialogue
                                                                         dialogue form
                                                                                   form as
                                                                                        asappropriate
                                                                                           appropriate for
                                                                                                        for rhetorical
                                                                                                            rhetorical

              suasion in
              suasion  in aa juridical  sense but also as entertainment.
                              juridical sense             entertainment. Arce de Otalora's characters in     Coloquios de de
                                                                                                      in the Coloquios

              Palatino
              Palatino y Pinciano are two law students
                          y Pinciano          students from the University of
                                                                           ofSalamanca
                                                                              Salamanca on aa vacation
                                                                                              vacation trip
                                                                                                       trip through

              Spain
              Spain who,
                    who, tellingly,  reference "nuestra
                         tellingly, reference  "nuestra madre Celestina" as one
                                                              Cclestina" as one of
                                                                                of their authorities on a legal matter.

                      The last group of
                                     of texts includes a
                                                       a philosophical-pedagogical treatise
                                                                                   treatise on
                                                                                            on law
                                                                                                law written by the
                                                                                                    written by  the superb
                                                                                                                    superb

              Golden Age poet Fray Luis de Leon, an intellectual
                         poet Fray                               whose poetic expression
                                                    intellectual whose        expression is
                                                                                          is unmatched  for clarity
                                                                                             unmatched for  clarity and

              beauty but
                     but who also served
                                  served in
                                          in aa number
                                                number of venues as
                                                       of venues aslegal
                                                                    legalrepresentative
                                                                          representativefor
                                                                                         forhis
                                                                                            his religious
                                                                                                 religious order, the



                For the importance of   dialogue in
                                     of dialogue  ingenre
                                                     genredevelopments
                                                            developments ofofthe  Renaissance, an as-of-yet understudied
                                                                              the Renaissance,
              topic, the following  studies arc important:
                         following studies       important: Jacqueline             Los dialogos
                                                             Jacqueline Fen-eras, Los    dialogos humanisticos  del siglodel
                                                                                                       humanisticos       XVI siglo XVI
              en lengua
              en   lenguacastellana  (Murcia:   Universidadde
                                     (Murcia: Universidad
                             castellana                       de Murcia,
                                                                 Murcia,2003),
                                                                         2003), and
                                                                                  and "Del           humanistico aa la
                                                                                            dialogo humanistico
                                                                                      "Del dialogo
              narratividad moderna,"
                            moderna," inin La interconexion
                                               interconexion  generica  en la iradicion
                                                                     generica      en lanarrativa.
                                                                                            iradicionCoord.narrativa.
                                                                                                             Ana Luisa Baquero
              Escudero, et
              Escudero,   etal.
                             al.(Murcia:  Universidad de Murcia,
                                 (Murcia: Universidad                2011) 79-105; Antonio
                                                           Murcia, 2011)            Antonio Sanchez
                                                                                              Sanchez Jimenez, "El"El dialogo en
              el Renacimiento espaliol," Insula
                                           Insula  792 (2012) 16-19; C.J.R.
                                                                       C.J.R. Armstrong,
                                                                                Armstrong, "The    Dialectical Road to Truth:
                                                                                            "The Dialectical           Truth:
              'Ile                FrenchRenaissance
                   Dialogue," in French
              'Ile Dialogue,"                Renaissance Studies  1540-70:
                                                              Studies    1540-70:       and the Encyclopedia.
                                                                            HumanismHumanism                     Ed. Peter
                                                                                                     and the Encyclopedia.
              Sharratt(Edinburgh:
              Sharratt  (Edinburgh:Edinburgh
                                      EdinburghUniversity
                                                   University Press,
                                                              Press,1976)    36-51;Luis
                                                                      1976)36-51;    LuisA.
                                                                                          A.Murillo,
                                                                                             Murillo, "Dialogo yy dialectica
                                                                                                                  dialectica en
              el siglo XVI
                       XVI espaiiol," Revista
                                       Revista  de de
                                                   la Universidad   de Buenos
                                                       la Universidad        deAires,  5"
                                                                                       56 scr.
                                                                                  Buenos       4 (1959)
                                                                                                 (1959) 56-66;
                                                                                            Aires,               Ciriaco Moron
                                                                                                         56-66; Ciriaco  Moron
              Arroyo, "Sobre el dialogo y sus funciones literarias," Hispanic
              Arroyo,                                                   Hispanic   Review
                                                                                     Review41 (1973) 275-84.




Confidential - Attorneys' Eyes Only
Confidential                                                                                                                       BYRNE008981
                 Case 3:17-cv-01104-VLB Document 70-12 Filed 04/01/19 Page 5 of 10




                            Fray Luis offers Saint Isidore's perspective on the connection between law [lex]
              Augustinians. Fray                                                                       [lex] and

                      [legendo]: "beginning with the act of
              reading [legendo]:                            reading itself, laws have the power to coerce given that they
                                                         of reading

              are written down and read" (81).8 I will study Fray Luis' text on law and Alonso Lopez Pinciano's poetic

                         work side by side, so as to gauge late sixteenth-century perceptions of the two disciplines as
              preceptive work

              developing and distinct, yet intimately related, entities. As a whole, in the first chapters of the book, my

              focus will
              focus will be
                         be on the literary results of the disciplinary mix, that is, II will analyze each author's specific use
                            on the

              of legal points to identify their incorporation and to analyze their importance to the literary product. In the

              last chapter, 11 will
                               will study
                                     study the
                                            the teachings
                                                 teachings of
                                                           of the two named
                                                              the two       Golden Age
                                                                      named Golden Age theorists on, respectively, law and

                       against the backdrop of my earlier findings.
              poetics, against

                                                                        for research on relevant legal documentation and
                      This book project will include two trips to Spain for

                                 legal proscriptions as published and promulgated allow for certain conjecture as to
                       While the legal
              volumes. While

              reception of the
              reception        written text, underlying Cones' documents offer information on questions raised during
                           the written

              Spanish Parliamentary sessions, as well as debates on specific issues. This, in turn, elucidates the cultural

              and societal concerns underlying the legal remedies as published, and allows for a clearer perspective on

                               and the reception accorded the literary texts. Both
                  creation of, and
              the creation                                                             MacMillan Center and the Whitney
                                                                              Both the MacMillan

                         Center have
              Humanities Center have looked                         version of this proposal
                                     looked favorably on an earlier version         proposal and have provided grant

                     that will
              monies that      cover the costs of those trips. The first
                          will cover                               first will he to the Biblioteca Nacional in Madrid to
                                                                         will he

                                                                        and 1523, including one specific dialogue
              study relevant documentation from Cortes sessions in 1499 and

                              and classified by the library as a legal case (Wilkinson 2010, 1B 8317).
                       listed and
              actually listed

                                                           in the historical collection of the university library at
                      The second trip will be for research in
                                                                                                                  (13th
              Salamanca. As the principal Spanish university for legal study during the relevant time frame

              through 16th centuries), this collection contains significant catalogue listings in the field of Law, in both

              manuscript and
              manuscript and print.
                             print. Specifically,                               in Segovia in the year 1532 and in
                                    Specifically, the holdings from Cortes held in

                                                                              and printed at
              Toledo in 1525, 1550, 1559, 1560; laws given in Madrid in 1499, and         at Salamanca in 1511; laws



              8 "las leyes tienen poder de coaccion partiendo de leer, puesto que las leyes se ponen por escrito y se leen"
              (81).




Confidential - Attorneys' Eyes Only
Confidential                                                                                                                       BYRNE008982
                  Case 3:17-cv-01104-VLB Document 70-12 Filed 04/01/19 Page 6 of 10




              and  discussion
              and discussion onon ecclesiastical
                                ecclesiastical    matters
                                               matters dateddated
                                                             1513; 1513;  instructions
                                                                   instructions        regarding
                                                                                regarding          legal and
                                                                                          legal findings     penalties
                                                                                                         findings and penalties

              dated  1552;a a1556
              dated 1552;      1556 notebook
                                  notebook    on penal
                                           on penal     procedures;
                                                    procedures; a 1574avolume
                                                                        1574 volume   by the "attorney
                                                                              by the "attorney           for the encarcerated"
                                                                                               for the encarcerated"

              that  detailscases,
              that details  cases,  punishments
                                  punishments     and conditions;
                                              and conditions;      andRoman
                                                              and 1531      law caselaw
                                                                       1531 Roman    studies.
                                                                                        case studies.

                       Studyof
                       Study ofthe
                                thelisted
                                     listedjuridical
                                             juridicalvolumes,
                                                       volumes,   including
                                                               including    marginalia
                                                                         marginalia     as as
                                                                                    as well well as specific
                                                                                              specific       holdings
                                                                                                       holdings and and

              provenance   information,
              provenance information,   will
                                      will   add
                                           add    a critical
                                               a critical    dimension
                                                          dimension     to knowledge
                                                                    to our our knowledge
                                                                                     of the of the pertinent
                                                                                            pertinent         legalthat
                                                                                                      legal issues  issues that

              surfaceininthe
              surface     theearly
                               early creative
                                   creative    texts.
                                            texts. TheThe  socio-juridical
                                                       socio-juridical     polemics
                                                                       polemics         underlying
                                                                                are theare         debate that
                                                                                           the underlying      inspires
                                                                                                           debate  thatthe
                                                                                                                        inspires the

              creative  expression.
              creative expression.    l expect
                                   l expect the the combination
                                                 combination      of archival
                                                             of archival cases,cases, documentation
                                                                                documentation and legaland           to
                                                                                                           legal commentaries
                                                                                                        commentaries          to

              result
              result ininmy
                         myfourth
                            fourthbook
                                   bookmanuscript,
                                        manuscript,   tentatively
                                                   tentatively         From Law
                                                                    titled
                                                               titled              Literature
                                                                             Lawtoto          in Spain.in Spain.
                                                                                       Literature




                                                               Primary Sources'
                                                               Primary Sources'
                                                                              )

              Araujo,  Franciscode.
              Araujo, Francisco       de.
                                        Las
                                        Las leyes
                                              leyes  (1638).    Trad., intro.
                                                                Trad.,
                                                          (1638).        intro.yynotas.
                                                                                    notas.   Juan
                                                                                           Juan     Cruz
                                                                                                 Cruz      Crua.
                                                                                                       Crua.      Madrid:
                                                                                                              Madrid:        EUNSA,
                                                                                                                        EUNSA,     2010.2010.
              Arce  deOtalora,
              Arce de   Otalora,JuanJuan     Coloquios de Palatine
                                        de.de.
                                            Coloquios          de Palatine  y Pinciano.    2  vols. Ed.
                                                                                           2 vols.
                                                                                     y Pinciano.    Ed.Jose
                                                                                                          Jose  Luis
                                                                                                              Luis    Ocasar
                                                                                                                    Ocasar      Ariza.
                                                                                                                            Ariza.      Madrid:
                                                                                                                                    Madrid:
                       Turner, 1995.
                       Turner,    1995.
              Bermudez
              Bermudez dedePedraza,
                                Pedraza,     Francisco.
                                         Francisco.     Arte
                                                        Artelegallegal       estudiar
                                                                     para para          la jurisprudencia.
                                                                                     estudiar                 Salamanca:Emprenta
                                                                                                              Salamanca:
                                                                                                    la jurisprudencia.       Emprenta  do do
                       Antonia Ramirez,
                       Antonia     Ramirez,viuda,
                                               viuda,     1612.
                                                       1612.      Facsimile,
                                                               Facsimile,         Navarra:
                                                                              Navarra:         Editorial
                                                                                          Editorial           1992.1992.
                                                                                                           Civitas,
                                                                                                    Civitas,
              Cantar dede
              Cantar     miomio      Ed.
                               Cid. Cid.   AlbertoMontaner.
                                     Ed. Alberto       Montaner.Barcelona:
                                                                     Barcelona:       Critica,
                                                                                   Critica,      1993.
                                                                                             1993.
              Los
              Los codigos
                   codigos espanoles    concordados
                                espanoles      concordadosy anotados.     12  vols.Madrid:
                                                                          12 vols.
                                                                    y anotados.      Madrid:Rivadeneyra.
                                                                                                Rivadeneyra.
              Flores,  Juan
              Flores, Juan  de.de.  "Historia
                                 "Historia   de de   Grisel
                                                Grisel        y Mirabella."
                                                          y Mirabella."      The Novels
                                                                            The    Novels   ofJuan   de Flores
                                                                                               of Juan          and Theirand
                                                                                                            de Flores       European
                                                                                                                                 Their European
                       Diffusion.
                       Diffusion.   Ed.  BarbaraMatulka.
                                    Ed. Barbara       Matulka.NY,  NY,1931.
                                                                          1931.    332-70.
                                                                                332-70.
              Fuero
              Fuerodede Bejar.
                           Bejar.Ed.   JuanGutierrez
                                 Ed. Juan     Gutierrez      Cuadrado.
                                                          Cuadrado.           Salamanca:
                                                                         Salamanca:            Universidad
                                                                                         Universidad    de Salamanca,    1974. 1974.
                                                                                                               de Salamanca,
              Fuero
              Fuerode   Jaca.
                       de  Jaca.Ed.   MauricioMolho.
                                Ed. Mauricio      Molho.Zaragoza:
                                                             Zaragoza:        Escuela
                                                                           Escuela        de Estudios
                                                                                     de Estudios          Medievales,
                                                                                                    Medievales,   1964. 1964.
              Fueros
              Fuerosleoneses
                        leoneses  de Zamora,    Salamanca,
                                       de Zamora,                Ledesma y
                                                          Salamanca,          Ledesma       y AlbaEds.
                                                                                Alba de Torres.     Eds.   Americo
                                                                                                      de Americo      Castro
                                                                                                           Torres.Castro       y Federico
                                                                                                                            y Federico   de de
                       Onis. Madrid:
                       Onis.  Madrid:Sucesores
                                          Sucesores    de de   Hernando,
                                                           Hernando,      1916.1916.
              Fuerodede
              Fuero     Madrid.
                            Madrid. Prolog°.   CondededeMayalde.
                                    Prolog°. Conde             Mayalde.       Madrid:
                                                                          Madrid:         Raycar,
                                                                                     Raycar,        1962.
                                                                                                1962.
              Fuero
              Fuerodede Plasencia.
                            Plasencia.EsiztdioEsiztdio          edicion criticaydel
                                                historic° y historic°                    text°. Eds.
                                                                                      edicion   Eds.   EloisaRamirez
                                                                                                      Eloisa
                                                                                                   critica     Ramirez
                                                                                                                del text°. Vaquero
                                                                                                                       Vaquero        y Maria
                                                                                                                                  y Maria
                       del Transit°Vaquero
                       del Transit°    VaqueroRodriguez.
                                                     Rodriguez.      2 vols.
                                                                  2 vols.       Merida:
                                                                            Merida:         Editoria
                                                                                      Editoria        Regional
                                                                                                 Regional         de Extremadura,
                                                                                                            de Extremadura,     1987. 1987.
              Fuerogeneral
              Fuero    general de Navarra.     Ed. Biblioteca
                                               Ed.
                                     de Navarra.     Bibliotecadel  delderecho
                                                                          derecho     foral.
                                                                                   foral.     Pamplona:
                                                                                           Pamplona:         Aranzadi,
                                                                                                        Aranzadi,   1964.1964.
              El
              ElFuero
                  Fuero Real  de Espana.
                           Real              diligeniemente
                                    de Espana.                    hecho por elhecho
                                                        diligeniemente             noble rey porDonelAlonso
                                                                                                        noble     Ed.
                                                                                                              JXrey    Alonso
                                                                                                                  Ed. Alonso
                                                                                                                       Don AlonsoDiazdede
                                                                                                                                Diaz    JX
                       Montalvo.     2
                       Montalvo. 2 vols.vols. Madrid:
                                             Madrid:        Real
                                                          Real     Compania
                                                                Compania       de  de  lmpresores,
                                                                                  lmpresores,    y      y Librcros
                                                                                                    Librcros  del    del
                                                                                                                  Reyno, Reyno,
                                                                                                                           1781.   1781.
              Leon,  FrayLuis
              Leon, Fray   Luisde.de.Tratado
                                     Tratado sobresobre      laEd.,
                                                        la ley. Ed.,   intro.yynotas.
                                                                      intro.
                                                                   ley.          notas.    Jose
                                                                                        Jose     Barrientos
                                                                                              Barrientos       Garcia.
                                                                                                          Garcia.  Trad.Trad.  Emiliano
                                                                                                                          Emiliano
                       FernandezVallina.
                       Fernandez      Vallina.Madrid:
                                                Madrid:      Ediciones
                                                          Ediciones         Escurialenscs,
                                                                        Escurialenscs,    2005.2005.
              Liberiudicorum.
              Liber   iudicorum.  FueroFuero
                                          Juzgo en    latin yen
                                                   Juzgo      castellano,
                                                                  latin ycotejado        con los ntas
                                                                                 castellano,           antiguos ycon
                                                                                                    cotejado      preciosos   codices.
                                                                                                                       los ntas         Ed.
                                                                                                                                        Ed.
                                                                                                                                     antiguos   y preciosos codice
                       RealAcademia
                       Real  Academiadede    la la  I listoria.
                                                I listoria.      Madrid:
                                                              Madrid:             1815.
                                                                             lbarra,
                                                                         lbarra,      1815.
              LopezPinciano,
              Lopez   Pinciano,Alonso.
                                    Alonso. Phi/osophia
                                            Phi/osophia      antigua    poetica.
                                                                  antigua          3 vols.
                                                                                      vols. Ed.
                                                                                 poetica.    Ed.Alfredo
                                                                                                  AlfredoCarballo
                                                                                                            Carballo   Picazo.
                                                                                                                     Picazo.      Madrid:
                                                                                                                              Madrid:
                       CSIC, 1953.
                       CSIC,    1953.
              Pramaticas. Las
              Pramaticas.  Laspramaticas
                                   pramaticas  del Reyno.     Recopilacion
                                                      del Reyno.                 de algunas bulas
                                                                          Recopilacion                del summo
                                                                                                de algunas       bulas    del concedidas
                                                                                                                   pontifice:   summo pontifice: concedidas
                       en.favor
                       en. favor  de la
                                      dejurisdiccion     Real: con Real:
                                           la jurisdiccion             sodas lasconpramatic..as:
                                                                                        sodas las y algunas
                                                                                                     algunas  Leyes
                                                                                                                 Leyes
                                                                                                        pramatic..as: del reyno:  hechas hechas
                                                                                                                          del reyno:
                      para
                       paralala buena
                                    buenagovernacion
                                              governacion y guarda  y de   la juslicia:
                                                                        guarda      de yla  muchas   Pranuiticas
                                                                                               juslicia:           y Leyes anadidas
                                                                                                              y muchas      Pranuiticasque y Leyes anadidas qu

              9
                The sources
                The  sources   listed
                            listed  in in
                                       mymy proposal
                                          proposal thatthat I have
                                                        I have      notconsulted
                                                               not yet  yet consulted     documents,
                                                                                 (Cortes'(Cortes' documents,    be added
                                                                                                     etc.) will etc.)      as added as
                                                                                                                      will be
              they  areconsulted.
              they are  consulted.




Confidential - Attorneys' Eyes Only
Confidential                                                                                                                                BYRNE008983
                      Case 3:17-cv-01104-VLB Document 70-12 Filed 04/01/19 Page 7 of 10




                           hasta aqui
                                   aqui nono fiteron   Impressas: en
                                             fiteron Impressas:        enespecial
                                                                          especialestcin
                                                                                      estcin anadidas las /eyes  /eyes dedeMadrid
                                                                                                                             Madrid yy de los
                           Aranzeles yy de los  los panos
                                                    panos yy lanas
                                                               lanas yy capitulos
                                                                         capitulos de corregidores
                                                                                          corregidores y     y leyes de tomtom yy leyes de la
                           hermandad: y tabla tabla dede todo
                                                          todo lolo contenido
                                                                    contenido en  en este
                                                                                      este libro     nuevamente Impressa
                                                                                            libro nuevamente         Impressa vista y   y corregida
                                                                                                                                          corregida yy
                          por    ordende
                           por orden     de Leyes
                                            Leyes puesta. En    En Alcala
                                                                      Alcala  de Henares
                                                                                   de Henares en casa deen   Miguel
                                                                                                                casade de  Eguya,   1528. de Eguya, 1528.
                                                                                                                                Miguel
                  Quaderno de las /eyes
                  Quaderno             /eyes yy pregmaticas
                                                  pregmaticas que su Magestad mando      mando hazer hazer en    las cortes
                                                                                                             en las   cortes que
                                                                                                                              que tuvo
                                                                                                                                   tuvo yy celebro
                                                                                                                                           celebro en la
                                                                                                                                                       la
                           villade
                           villa  de Madrid
                                      Madridelelaim aimde    d.baii.
                                                         ded.baii.   concon  las
                                                                           las    decisionesdedelos
                                                                                decisiones            loscapitulos
                                                                                                          capitulosde  delas
                                                                                                                           lascortes   passadasdesde
                                                                                                                               cortespassadas     desde
                           el ano de. dxxiii.
                           el            dxxiii. aaque
                                                     queno noestaba     respondido.EEcon
                                                              estabarespondido.            conlalapregmcitica
                                                                                                      pregmciticanuevamente          hecha sobre los
                                                                                                                      nuevamente hecha
                           trajes. En     Alcala,
                                    En Alcala,     en casaendecasaAndresde  de Angulo.
                                                                                AndresBendensede Angulo.  en casa de    Francisco Lopez
                                                                                                                     Bendense        en casa librero
                                                                                                                                                   dede Francisco Lopez lib
                           cone, 1563.
                           cone,       1563.
                  Recopilacion. Recopilacion
                  Recopilacion.    Recopilacion de   de las  !eyes destos
                                                         las!eyes     destos reynos,
                                                                               reynos, hecha
                                                                                         hechapor    por mandado
                                                                                                          mandado de      la Magestad
                                                                                                                       dela  Magestad Catolica     del
                                                                                                                                          Catolica del
                                       Felipe Segundo nuestro senor: que se ha
                           Rey don Felipe                                                     mandado imprimir,
                                                                                         ha mandado         imprimir, conconlas
                                                                                                                              lasleyes
                                                                                                                                  leyesquequedespues
                                                                                                                                              despues
                                   vltima impression
                           de la vltima    impression se han publicado,
                                                                     publicado, porpor la   Magestad Catolica
                                                                                        la Magestad        Catolica deldel Rey don Felipe
                                                                                                                                      Felipe Quarto el el
                           Grande nuestro senor. 5
                           Grande                            vols.
                                                         5 vols.    Ed. facsimil.    Valladolid: Lex
                                                                          Ed. facsimil.                     Nova, 1982 [1640].
                                                                                                       Valladolid:            Lex Nova, 1982 [1640].
                  Rojas, Fernando
                  Rojas,      Fernando         dc. Ed.
                                      dc. Celestina.    Ed.Bienvenido
                                                                Bienvenido    Morros.   Barcelona:Barcelona:
                                                                                     Morros.             Vicens Vives, 1996.
                                                                                                                           Vicens Vives, 1996.
                  Rojas, Fernando
                  Rojas,      Fernando         dc. Ed.
                                      dc. Celestina.    Ed.Soledad
                                                                Soledad  Puertolas.   Madrid: Castalia,
                                                                                Puertolas.            Madrid: 2012.Castalia, 2012.
                  Rojas, Fernando
                  Rojas,      Fernandodc. Celestina    comentada /ms.
                                               dc. comentada                  siglo XVI].
                                                                       /ms. siglo           Eds. Louise
                                                                                    XVI]. Eds.         LouiseFotherfill-Payne,    et al. Salamanca:
                                                                                                                    Fotherfill-Payne,              et al. Salamanca:
                           Ediciones Universidad
                           Ediciones                    de Salamanca,
                                              Universidad                    2002.
                                                                      de Salamanca,              2002.
                  Rojas,
                  Rojas, Fernando
                              Fernando     Comedic,
                                               de. de
                                      de. Comedic,     deCalixto        Melibea: hacia
                                                            Calixtoyy Melibea:      hacia la   "Celestina" anterior
                                                                                            la "Celestina"                   Fernando de
                                                                                                               anterior aa Fernando      de Rojas. Ed.
                                                                                                                                                    Ed.
                           Jose      Antonio
                           Jose Antonio     Bemaldo     de Quiros
                                                    Bemaldo         deMateo.
                                                                         Quiros  Madrid:   Editorial
                                                                                       Mateo.            Manuscritos,
                                                                                                      Madrid:             2010.
                                                                                                                     Editorial        Manuscritos, 2010.
                  Rojas,
                  Rojas, Fernando
                              Fernando     Tragicomendia
                                      de. Tragicomendia
                                               de.                 Calisto y Melibea: libro
                                                              de Calixto                            tambien llamado
                                                                                           libro tambien      llamado La      Celestina. Ed.
                                                                                                                          La Celestina.    Ed. M.M.
                           Criado de Val
                           Criado       de yVal          G.D. Madrid:
                                                 G.D.yTrotter.     Trotter.
                                                                  Madrid:    CS/C,    1965.
                                                                              CS/C, 1965.
                  Ruiz,
                  Ruiz, Juan,   Arcipreste
                             Juan,            de Hita. Libro
                                        Arcipreste           dede
                                                         Libro    deHita.
                                                                      buen amor. Ed.
                                                                     buen            Ed. Alberto
                                                                                             Alberto   Blecua.  Rev. Margarita
                                                                                                             Blecua.        Rev. Freixas.
                                                                                                                                     Margarita Freixas.
                           Barcelona: Critica,
                           Barcelona:               2001.
                                                 Critica,         2001.
                  Ruiz,
                  Ruiz, Juan,   Arcipreste
                             Juan,            de Hita. Libro
                                        Arcipreste           dede
                                                         Libro    deHita.
                                                                      buencanon
                                                                     buen    canon 2 2 vols.
                                                                                        vols.  Eds. Eds.
                                                                                                       ManuelManuel
                                                                                                                Criado deCriado
                                                                                                                              Val y EricdeW. Val
                                                                                                                                              Naylor.
                                                                                                                                                   y Eric W. Naylor.
                           Madrid: CSIC,
                           Madrid:             1965.1965.
                                           CSIC,
                  Las Siete partidas
                              partidas de Alfonso
                                            Alfonso X. X. 33 vols.
                                                              vols.       Madrid:
                                                                     Madrid:     Real Academia
                                                                                         Real Academia  de la Historia,de1807.
                                                                                                                             la Historia, 1807.
                      sietepartidas
                  Las siete  partidas del Rey
                                            Rey D.Alfonso
                                                   D.Alfonso el Sabio,
                                                                   Sabio, glosadas
                                                                            glosadaspor por elel licenciado
                                                                                                  licenciado Gregorio
                                                                                                                Gregorio Lopez. Los Codigos
                           espanoles concordados
                                         concordados y anotados. Madrid: Madrid: Rivadeneyra,
                                                                                         Rivadeneyra,   1847-1850. 1847-1850.
                  Valdes, Alfonso
                  Valdes,              de. Dialogo
                                 Alfonso         de. de
                                           Dialogo     delas
                                                           lascosas
                                                                cosas acaecidas
                                                                        acaecidas en  en Roma. Ed.   Ed. RosaRosa Navarro    Duran. Duran.
                                                                                                                       Navarro       Madrid: Catedra,
                                                                                                                                                 Madrid: Catedra,
                           2001.
                           2001.


                                                         Secondary Sources
                                                         Secondary         - Preliminary
                                                                      Sources            List
                                                                                  - Preliminary List

                  Abrams,
                  Abrams,  Meyer
                              MeyerHoward.      The Mirror
                                          Howard.
                                               The           andthe
                                                     Mirror and                Romantic Theory
                                                                  the Lamp: Romantic        Theoryand   andthe
                                                                                                             thecritical
                                                                                                                 critical Tradition. NY:
                          Oxford University
                          Oxford      University Press, 1953.
                                                          Press, 1953.
                  Arrellano,
                  Arrellano, IgnacioIgnacio           Jesus eds.
                                       y Jesus M.y Usunariz,    M. El El rnundo social
                                                                      Usunariz,   social  y cultural
                                                                                        eds.culturalde   deLa
                                                                                                            LaCelestina:    Actors del
                                                                                                                Celestina:Actors   del
                          Congreso Internacional,
                          Congreso                      Universidad de Navarra, junio
                                       Internacional, Universidad                            2001. Madrid:
                                                                                       junio 2001.      Madrid:  Iberoamericana,
                                                                                                                     Iberoamericana,2003.    2003.
                  Asso
                  Assoy del
                         y delRio, I.J.
                                    Rio,     I.J. de. del derecho
                                        de. Instituciones       derecho civil
                                                                           civil de Castilla.
                                                                                    Castilla. 22 vols.
                                                                                                     vols. Madrid:  Don Tomas
                                                                                                                Madrid:      DonAlban,
                                                                                                                                    Tomas Alban,
                          1806.
                          1806.
                  Baranda,
                  Baranda, Consolacion.
                                Consolacion."Celestina" yy el
                                            "Celestina"     el mundo coma
                                                                        coma conflicto.    Salamanca:
                                                                                conjlicto. Salamanca:       Ediciones   Universidad
                                                                                                                 Ediciones             de
                                                                                                                                  Universidad    de
                          Salamanca, 2004.
                          Salamanca,          2004.
                  Barbadillo Delgado,
                  Barbadillo              Pedro. Historia
                                    Delgado,        Pedro.
                                                  Historia      ilustrecolegio
                                                            delilustre
                                                           del           colegiodede abogados
                                                                                       abogados de   de Madrid:   Primera parte, siglos
                                                                                                         Madrid: Primera
                          XVI
                          XVI yy XV11.
                                 XV11. Madrid:
                                         Madrid: Aldus,    1956. 1956.
                                                       Aldus,
                  Baudouin,
                  Baudouin,  Francoise.    De institutione
                                  Francoise.                historiaevniuersae.
                                               institutione historiae   vniuersae. et         cvm ivrisprvdentia
                                                                                     et eivs cvm                                      Paris:
                                                                                                      ivrisprvdentia coniunctione. Paris:
                          Andream Wechelum,
                          Andream        Wechelum,   1561.1561.
                  Bermejo
                  Bermejo  Cabrero,   Jose Luis.
                               Cabrero,        JoseDerecho
                                                        Luis.  pensamientopolitico
                                                             y pensamiento       politico en
                                                                                          en la
                                                                                              la literatura    espanola. Madrid:
                                                                                                  literatura espanola.     Madrid: G. G.
                          Feijoo, 1980.
                          Feijoo,        1980.
                  Bloch,
                  Bloch, Howard.   Medieval
                                   Medieval French Literature
                             Howard.                                  and Law. Berkeley:
                                                         Literature and           Berkeley: University        of California
                                                                                                      University         of Press,  1977.
                                                                                                                              California     Press, 1977.
                  Brundage,
                  Brundage,  James.   The Medieval Origins
                                  James.
                                      The               Origins of
                                                                 ofthe
                                                                    the Legal                  Canonists, Civilians, and
                                                                        Legal Profession: Canonists,                      and Courts.
                          Chicago, University
                          Chicago,                 of Chicago
                                           University        ofPress,   2008. Press, 2008.
                                                                   Chicago




Confidential - Attorneys'
Confidential              Eyes Only Eyes Only
                   - Attorneys'                                                                                                                     BYRNE008984
                                                                                                                                                    BYRNE008984
                 Case 3:17-cv-01104-VLB Document 70-12 Filed 04/01/19 Page 8 of 10




              Byrne,    Susan. "LPor quo una 'nina de nuef
              Byrne, Susan.                                                     eclad de
                                                              nuef alios'?: la eclad   derazon
                                                                                           razon yy la
                                                                                                     la razOn
                                                                                                         razOndeldelpoeta   delCMC."
                                                                                                                     poetadel  CMC." La
                         coronica 31.1 (1992):
                         coronica          (1992): 5-17.
              ---. LawLaw
              ---.        andand
                               History   in Cervantes'
                                     History       in Cervantes'                       University of
                                                           Don Quixote. Toronto: University           ofToronto
                                                                                                          TorontoPress,
                                                                                                                    Press, 2012.
              Cardenas Bunsen, Jose   Jose A.A. El derecho
                                                     derecho   canonic°
                                                                  canonic°en losen    los mayores
                                                                                   escritos  escritos    de Bartolome
                                                                                                             mayores de  de las  Casa.s.
                                                                                                                             Bartolome         de las Casa.s.
                         Madrid:   Vervuert-lberoarnericana, 2010.
                         Madrid: Vervuert-lberoarnericana,
              Carrion, Maria
                          Maria M.    Subject Stages:
                                  M. Subject              Marriage,
                                                    Stages:             Theatre, Theatre,
                                                                  Marriage,        and the Lawand in EarlytheModern
                                                                                                                Law in  Spain.
                                                                                                                           EarlyToronto:
                                                                                                                                     Modern Spain.
                         University
                         University of ofToronto
                                          TorontoPress,
                                                     Press, 2010.
              Catalan, Diego. La epica  epica espaliola:    nueva documentation
                                                   espaliola:                          y nueva evaluation.
                                                                     nueva documentation                y nueva  Madrid:
                                                                                                                 Madrid:   Fundacion Ramon
                                                                                                                           Fundacion
                                                                                                                     evaluation.
                         Menendez Pidal,
                                       Pidal, 2010.
              Corominas, Pedro.
                             Pedro. "Las ideas
                                             ideas juridicas
                                                     juridicas en el poema
                                                                       poema deldel Cid."  Ohmcompleta
                                                                                     Cid." Ohm    completa enen    castellano.  Ed. Joan
                                                                                                                       castellano.
                         Corominas. Madrid:        Gredos, 1975.
                                        Madrid: Gredos,       1975. 595-621.
              Correa Calderon, Evaristo. RegistroRegistro   de arbitristas.
                                                                de arbit•istas.economistas    y rejarmadores
                                                                                           economistas          y espatioles.
                                                                                                                   rejarmadores1500-1936:
                                                                                                                                      espatioles. 1500-1936:
                         catalog° de de
                         catalog°       impresos    y manuscritos.
                                             impresos                  Madrid:
                                                             y manuscritos.                     Univcrsitaria Espanola,
                                                                                  Fundacion Univcrsitaria
                                                                       Madrid: Fundacion                         Espanola, 1981.
                                                                                                                             1981.
              Di   Camillo, Ottavio. El
              Di Camillo,                Elhumanism°
                                              humanism°     castellano   del siglo
                                                                castellano           XV.siglo
                                                                                   del     Valencia:
                                                                                                   XV.  Torres, 1976.
              ---.  "Interpretations of
              ---. "Interpretations    ofthe
                                           the Renaissance
                                                Renaissance in  in Spanish
                                                                   SpanishHistorical
                                                                               Historical Thought."
                                                                                           Thought." Renaissance
                                                                                                        Renaissance     Quarterly
                                                                                                                           Quarterly48.2
                         (1995): 352-365.
              ---.. "Interpretations
                    "Interpretations ofofHumanism
                                           HumanismininRecentRecentSpanish       Renaissance Studies." Renaissance
                                                                      SpanishRenaissance                     Renaissance    Quarterly
                                                                                                                               Quarterly50.2
                         (1997): 1190-1201.
                                   1190-1201.
              ---. "Fifteenth-Century Spanish Humanism:Humanism: Thirty        Five Years
                                                                      Thirty Five    Years Later." La coronica:
                                                                                                            coronica:  A Journal   ofMedieval
                                                                                                                            A Journal         of Medieval
                         Hispanic
                         Hispanic   Languages,
                                        Languages,  Literatures    and Cultures
                                                           Literatures          and39.1  (2010):
                                                                                          (2010): 19-66.
                                                                                      Cultures
              Duggan,
              Duggan, Joseph J.    J. The
                                        The Cantar
                                               Cantar de mio
                                                           deCid:mioPoetic
                                                                       Cid:Creation
                                                                                PoeticinCreation
                                                                                            its Economicinand      Social
                                                                                                                 its       Contexts.and Social Contexts.
                                                                                                                       Economic
                         Cambridge: Cambridge UniversityUniversityPress,
                                                                     Press, 1989.
              Escrichc, Joaquin. Diccionario
              Escrichc,               Diccionario     razonado
                                                           razonadode legislacion   vjurisprudencia.
                                                                           de legislacion                   Nueva ed. Madrid,
                                                                                                      vjurisprudencia.            1852.
                                                                                                                        Madrid, 1852.
              Florez Miguel,      Cirilo,Maximiliano
                        Miguel, Cirilo,    MaximilianoHernandez           Marcos,and
                                                            HernandezMarcos,         andRoberto
                                                                                         Roberto Albares
                                                                                                     Albares Albares,     eds. La primera
                                                                                                                Albares, eds.       primera
                         escuela de de
                         escuela      Salamanca,
                                           Salamanca,  1406-1516.    Salamanca:
                                                              1406-1516.             Universidad de Salamanca, 2012.
                                                                     Salamanca: Universidad
              Fontes, Manuel da Costa. Art     Artofof  Subversion
                                                           Subversionin Inquisitorial    Spain: Rojas and
                                                                               in Inquisitorial                 Delicado.
                                                                                                             Spain:         Westand
                                                                                                                        Rojas     Lafayette,
                                                                                                                                       Delicado.
                         IN: Purdue University
                         IN: Purdue    UniversityPress,
                                                      Press, 2005.
              Fraker, Charles F. Celestina:
                                     Celestina: genre     and rhetoric.
                                                        genre             London: Tamesis,
                                                                  and rhetoric.      Tamesis, 1990.
                                                                                                 1990.
              Garcia-Gallo, Alfonso. Manual de          dehistoria
                                                            historiadel derecho    esparto!. Madrid:
                                                                           del derecho        Madrid:
                                                                                               esparto!.  Artes Graficas
                                                                                                         Artes  Graficas yy Ediciones,
                                                                                                                            Ediciones, 1967.
                                                                                                                                         1967.
              Garcia y Garcia, Antonio.
                                    Antonio. "La     penetrationdel
                                                "Lapenetration      delDerecho
                                                                         Derechoclasico
                                                                                    clasico medieval
                                                                                              medievalen   en Espana."   Anuariodel
                                                                                                              Espana." Anuario         derecho
                                                                                                                                     del      derecho
                         esparto! XXXVI
                         esparto!             (1966): 575-592.
                                   XXXVI (1966):         575-592.
              Gil                         Textos y dispositions
                    Ayuso, Faustino. Textos
              Gil Ayuso,                              y dispositions            de los reinos
                                                                      legales legales        dedelos
                                                                                                   Castilla    impresos
                                                                                                          reinos     de Castilla         XVI y
                                                                                                                          en los siglosimpresos      en los siglos XV
                         XVII.
                         XVII.  Madrid:
                                Madrid: S. S. Aguirre
                                               Aguirre (Biblioteca
                                                         (Biblioteca Nacional),      1935.
                                                                        Nacional), 1935.
              Gil   Fernandez, Luis.
              Gil Fernandez,      Luis. Formas yytendencias
                                                         tendencias del humanismo      valenciano
                                                                           del humanismo          valenciano          Prologo. Antonio
                                                                                                      quinien►ista.quinientista.
                         Mestre Sanchis.
                                  Sanchis.Madrid:
                                              Madrid: Alcaniz,
                                                         Alcaniz, 2003.
              Gonzalez Echevarria, Roberto. Love      Love andandthetheLawLawin Cervantes.    New Haven
                                                                                   in Cervantes.     Haven &   & London: Yale University
                         Press, 2005.
                -.. "Introduction." Fernando
                                      Fernandodede      Rojas.
                                                           Rojas.Celestina.   Trad. Margaret Seyers Peden.
                                                                       Celestina.                                   New Haven:
                                                                                                            Peden. New    Haven: Yale
                         University   Press, 2009.
                         University Press,
                    Celestina's Brood:
                    Celestina's            Continuities
                                        Brood:             of the Baroque
                                                    Continuities          of in   Spanish
                                                                                the         and Latin
                                                                                      Baroque      in American
                                                                                                          Spanish Literatures.
                                                                                                                       and Latin    Durham:
                                                                                                                                      American Literatures.
                                UniversityPress,
                         Duke University      Press, 1993.
              Guzman Brito,
              Guzman       Brito, Alejandro.
                                  Alejandro. "Mos"Mos ltalicus y Mos Gallicus." RevistaRevista       Derecho
                                                                                                 de de           de la Universidad
                                                                                                           Derecho                    Cali--SShea
                                                                                                                       de la Universidad      hea Cali
                         de Valparaiso
                         de  Valparaiso    2 (1978): 11-40.
              Gybbon-Monypenny, G.B. Libro       Librodede   huen  amoramor
                                                                 burn     Studies.   London: Grant &
                                                                                  Studies.                  Cutler, 1970.
                                                                                                          & Cutler,  1970.
                 . "'Execution    prouada': on legal terminology in the
                    "'Execution prouada':                                     the Libro
                                                                                  Librodede  buen  amor."
                                                                                                 buen         Medieval
                                                                                                           amor."        and Renaissance
                                                                                                                     Medieval      and Renaissance
                         Studies in honour
                         Studies      in honour ofRobertof Brian
                                                             Robert Tate.  Eds.
                                                                           Eds. Ian
                                                                         Brian    Ian Michael
                                                                                      Michael and
                                                                                   Tate.         andRichard
                                                                                                       Richard A.    Cardwell. Oxford:
                                                                                                                  A. Cardwell.  Oxford: The
                         Dolphin Book Co., Co., 1986.
                                                  1986.
              Hinojoso,     Eduardo de. "El
              Hinojoso, Eduardo                 derecho en el Poema
                                            "El derecho           Poema del     Cid". Homenaje
                                                                           del Cid".  Homenaje aaMenendez Menendez  v Pelayo.   Madrid:
                                                                                                                        v Pelayo.
                         Libreria  general de
                         Libreria general     de Victoriano Suarez,
                                                                Suarez, 1899.        541-581.
                                                                          1899. I: 541-581.
              ---. "Las relaciones entre la poesia y el derecho." Discurso  Discurso   leido   ante ante
                                                                                           leido     S.M. ElS.M.Rey Don   Alfonso
                                                                                                                      El Rey    DonX111.
                                                                                                                                      Alfonso X111.
                         Madrid:   RAE, 1904.
                         Madrid: RAE,       1904. 7-41.




Confidential - Attorneys' Eyes Only
Confidential                                                                                                                                  BYRNE008985
                 Case 3:17-cv-01104-VLB Document 70-12 Filed 04/01/19 Page 9 of 10




              Hook, David.
                     David. "On     CertainCorrespondences
                              "OnCertain     Correspondences Between the Poema       Poemade    deMio   Cid and Contemporary Legal
                                                                                                   Mio Cid
                      Instruments." Iherromania
                                        Iherromania    XI (XI     ( 31-53.
                                                             1980):
              Kagan, Richard
                      Richard L. L. Lawsuits
                                    Lawsuits   and  Litigants
                                                  and            in Castile
                                                         Litigants          in1500-1700.
                                                                                 CastileChapelChapel    Hill, NC: University of
                                                                                                        Hill,
                                                                                                1500-1700.                       of North
                      Carolina    Press, 1981.
                      Carolina Press,
              Kirby, Steven D.
              Kirby, Steven       "LegalDoctrine
                              D. "Legal    Doctrineand     Procedure as
                                                     andProcedure        as Approaches
                                                                              Approachesto     toMedieval
                                                                                                  Medieval Hispanic
                                                                                                               Hispanic Literature."
                                                                                                                         Literature." La
                      coronica 8.2 (1980): 164-171.
                      coronica
                       Maria Eugenia. "Reflexiones sobre economia
              Lacarra, Maria                                        economia yy linaje
                                                                                   linaje enen el
                                                                                                el Pocma
                                                                                                   Pocmade      mio Cid".
                                                                                                             demio    Cid". Romance
                                                                                                                            Romance
                      Philology
                      Philology    46 (Feb. 1993): 302-316.
              Langer, Ullrich.          Renaissance Novella
                                 "TheRenaissance
                       Ullrich. "The                   Novella as  as Justice." Renaissance
                                                                                 Renaissance       Quarterly
                                                                                                       Quarterly52 (1999): 311-41.
              Lawrance, Jeremy
                          JeremyN.H.       "The Audience of
                                    N.H. "The                 of the Libro
                                                                      Librodede  huen    amor."
                                                                                      huen         Comparative
                                                                                                amor."              LiteratureLiterature
                                                                                                             Comparative        36.3
                      (Summer 1984): 220-37.
              Lewis, Philip E. La RochefOucauld:
                                      RochefOucauld:     The Art
                                                               TheofArtAbstraction.    Ithaca, NY:
                                                                             of Abstraction.      NY: Cornell     UniversityPress,
                                                                                                        Cornell University    Press, 1977.
                                                                                                                                      1977.
              Llamas y Molina,
                        Molina, DonDon Sancho.     Comentario critic°,
                                         Sancho. Comentario                  juridic°,juridic°,
                                                                       critic°,          literal, a las ochenta
                                                                                                          literal,  y tres
                                                                                                                         a Leyes
                                                                                                                            las de    Toro. 2 y tres Leyes de Tor
                                                                                                                                  ochenta
                      vols. Madrid:     Gaspar y Roig,
                             Madrid: Gaspar                1853
                                                   Roig, 1853
              Lorca Martin de Villodres,             Isabel. La nobleza
                                              Maria Isabel.
                                 Villodres, Maria                   nobleza   en los
                                                                                  en comienzos
                                                                                       los comienzos del Estado delModerno:
                                                                                                                       EstadoElModerno: El
                      pensamiento
                      pensamiento      deldel
                                           jurista Juan Arce
                                                 jurista          de Otalora,
                                                               Juan     Arce de  situado    en la encrucijada
                                                                                      Otalora,        situado del   enMechem     y la
                                                                                                                        la encrucijada        del Mechem y la
                      Modernidad.
                      Modernidad.      Madrid:   Centro de
                                       Madrid: Centro          Estudios Politicos y Constitucionales, 2004.
                                                          de Estudios
              Madden, Marie Regina. Political
                                          Political  Theory     and Law
                                                           Theory       andin Medieval
                                                                               Law in Spain.        NY:    Fordham
                                                                                                    NY: Fordham
                                                                                             Medieval        Spain.University      Press,
                                                                                                                       University Press,
                      1930.
              Maravall,  Jose Antonio.
              Maravall, Jose   Antonio. Estado
                                          Estadomodern°
                                                     modern°    y mentalidad
                                                                    y mentalidad social (Siglos
                                                                                             social XV a   XVII). 2 vols.
                                                                                                        (Siglos       XV aMadrid:
                                                                                                                              XVII). Revista
                      de Occidente, 1972.
                                               Ensayohistorico-critico
                        Marina, Francisco. Ensayo
              Martinez Marina,                            historico-critico                sobrelegislacion
                                                                             sobre la antigua       la antigua   y principales  cuerpos y principales cuerpos
                                                                                                                       legislation
                      legates
                      legates  de los
                                   de reynos    de Leonde
                                        los reynos             Leon yespecialmente
                                                         y Castilla,      Castilla, sobre         el codigo de D.
                                                                                            especialmente            Alonso
                                                                                                                   sobre   elelcodigo
                                                                                                                                Sabio, de D. Alonso el Sabio,
                      conocido con
                      conocido         el nombre
                                     con           De lasDe
                                            el nombre       siete  partidas.
                                                                 las   siete   Madrid:    lbarra, 1808.
                                                                                         lbarra,
                                                                                 partidas.         1808.
              Martinez Tapia, Ramon. Filosofia
              Martinez                    Filosofia politica    y Derecho
                                                          politica           en elpensamiento
                                                                         y Derecho          en el espahol      del S. XVI.
                                                                                                      pensamiento           El canonista
                                                                                                                         espahol     del S. XVI. El canonista
                      Martin
                      Martindede   Azpilcueta.   Granada: Ilustre
                                       Azpilcueta.           Ilustre Colegio Notarial
                                                                                Notarial de de Granada, 1997.
              Menendez yy Pelayo,
              Menendez       Pelayo, Marcelino.     Origenes dede
                                       Marcelino. Origenes          la novela.
                                                                         la novela.         Madrid: Gredos,
                                                                                  2 vols. Madrid:      Gredos, 2008.
                                         Celestina andand
              Moron Arroyo, Ciriaco. Celestina            Castilian    humanism
                                                                 Castilian          at the endat
                                                                                 humanism         of the
                                                                                                       the    end century.
                                                                                                         filienth   of theBinghamton,
                                                                                                                              filienth century.
                      NY:   Center for
                      NY: Center     for Medieval      EarlyRenaissance
                                         Medieval&&Early                        Studies, 1994.
                                                                Renaissance Studies,       1994.
              Ossorio Morales,          Derechoy literatura.
                                  Juan. Derecho
                      Morales, Juan.                 y literatura. Granada: University
                                                                   Granada:    University of  ofGranada,
                                                                                                 Granada, 1949.
              Pacheco,
              Pacheco,Joaquin  Francisco."Introduccion".
                       JoaquinFrancisco.                   FueroJuzgo.
                                           "Introduction". Fuero Juzgo.LosLos
                                                                          codigos espanoles
                                                                              codigos       concordados
                                                                                        espanoles       y
                                                                                                    concordados y
                     anotados. Madrid:
                     anotados.                         1847.
                                       Rivadeneyra, 1847.
                               Madrid: Rivadeneyra,
              Pavlovic, Milija N.yyRoger
                        Milija N.            M.Walker."Money,
                                    Roger M.Walker.      "Money,Marriage
                                                                   Marriageand     the Law
                                                                               andthe  Law ininthe
                                                                                                the Poema
                                                                                                    Poema de     mio Cid."
                                                                                                             de mio   Cid."
                      Medium Aevum
                                Aevum LI.2    (1982): 197-212.
                                        LI.2 (1982):   197-212.
                           Sanchez-Matas, Carmen.
              Perez-Coca Sanchez-Matas,
              Perez-Coca                     Carmen. Derecho,
                                                       Derecho,villa   y costumbres
                                                                    villa              de Plasencia
                                                                              y costumbres       de y  su diocesis en
                                                                                                     Plasencia          los siglos
                                                                                                                     y su    diocesis en los siglos
                      XV
                      XV yyXVIXVI(Documentacion
                                   (Documentation   sinodal  de la segunda
                                                          sinodal      de la mitad  del siglomitad
                                                                                 segunda       XVI). 2del     Caceres:
                                                                                                       vols.siglo
                                                                                                              Caceres:  UU of
                                                                                                                      XVI). of
                      Extremadura, 1994.
                      Lopez,Antonio
              Perez yyLopez,
              Perez            Antonio Xavier.              la legislacitin
                                                  Teatro dede
                                        Xavier. Teatro                      universal deuniversal
                                                                la legislacitin            Espaha e Indias,    por orden
                                                                                                        de Espaha       e Indias, por orden
                      cronologico de sus
                      cronologico       de cuerpos,   y decisiones
                                             sus cuerpos,           no recopiladas:
                                                                y decisiones        noy alfabetico
                                                                                        recopiladas:de .sus ritulos y principales
                                                                                                            y alfabetico        de .sus ritulos y prin
                      materias.
                      materias.  Tomo I.    Madrid: Manual
                                         I. Madrid:  ManualGonzalez,     1791.
                                                             Gonzalez, 1791.
              Rico, Francisco. El siren°
                                    stieno del humanism°.   Madrid: Alianza,
                                                del humanism°.                   1993.
                                                                      Alianza, 1993.
              Salvador
              Salvador Miguel,               Cristina Moya
                        Miguel, Nicasio y Cristina    Moya Garcia,    eds. La literatura
                                                             Garcia, eds.       literaturaen la epoca
                                                                                                en ladeepoca       de Catalicos.
                                                                                                           los Reyes   los Reyes Catalicos.
                      Pamplona: Universidad de Navarra, 2008.
              Seres, Guillermo,
              Seres,                         Librodede
                                   al., eds. Libro
                     Guillermo, et al.,                huen  amor:
                                                          huen               contextos.
                                                                     text° ytext°
                                                                  amor:                 Barcelona Universidad
                                                                                     y conrextos.                    Autonoma de
                                                                                                     Universidad Autonoma        de
                      Barcelona; Centro de Estudios ee Investigacion
                                                          Investigation de    Humanidades, 2008.
                                                                          de Humanidades,
              Tomas yy Valiente, Francisco. El Derecho
              Tomas                                Derecho penal  de la de
                                                               penal     Monarquia    absoluta. siglos
                                                                              la Monarquia              XVI-XVII-XVIII.
                                                                                                  absoluta.       siglos XVI-XVII-XVIII.
                      Madrid: Editorial    Tecnos, 1969.
                                EditorialTecnos,    1969.
              Thompson,I.A.A.
              Thompson,           War and
                           I.A.A. War   andGovernment
                                               Government in Habsburg
                                                              in HabsburgSpain 1560-1620.     London: U of
                                                                                 Spain 1560-1620.          of London, Athlone
                      Press, 1976.




Confidential - Attorneys' Eyes Only
Confidential                                                                                                                               BYRNE008986
                    Case 3:17-cv-01104-VLB Document 70-12 Filed 04/01/19 Page 10 of 10




                  Yndurain, Domingo. "Historia
                                       "Historia yy ficciOn     el siglo XV." In Estudios
                                                     ficciOn en el                Estudiossobre Renacimiento
                                                                                              sobre          y Barroco.
                                                                                                                Barroco.
                                                                                                      Renacimiento        Eds.
                         Cons°lack:tit
                         Cons°lack:tit Baranda,
                                       Baranda, et    al. Madrid: Catedra, 2006. 285-335.
                                                  et al.
                  Zahareas, Anthony y Oscar Pereira, eds. Itinerario
                                                             Itinerario  del Libro
                                                                               deldelLibro   delglosas
                                                                                      Arcipreste:      criticas al Libro
                                                                                                  Arcipreste:            de
                                                                                                                     glosas    criticas al Libro
                         buen urnor.
                         buen   urnor.Madison: Hispanic Seminary of Medieval Studies, 1990.




Confidential - Attorneys'
Confidential              Eyes Only Eyes Only
                   - Attorneys'                                                                                               BYRNE008987
                                                                                                                              BYRNE008987
